Citation Nr: 1433925	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for irritable bowel syndrome, claimed as due to undiagnosed illness.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for fibromyalgia, claimed as due to undiagnosed illness.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975 and from August 1991 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran requested a hearing before the Board in his December 2010 substantive appeal.  A BVA hearing was scheduled for June 2014; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claims to reopen entitlement to service connection for irritable bowel syndrome, fibromyalgia (claimed as joints and muscle pain), and chronic fatigue syndrome (claimed as fatigue); he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  The evidence received since the December 2005 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for irritable bowel syndrome, fibromyalgia, or chronic fatigue syndrome.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied claims to reopen service connection for irritable bowel syndrome, fibromyalgia (claimed as joints and muscle pain), and chronic fatigue syndrome (claimed as fatigue) is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the December 2005 RO decision is not new and material, and the requirements to reopen claims of entitlement to service connection for irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran has been continuously pursuing claims of entitlement to service connection for irritable bowel syndrome, fibromyalgia (at times claimed as joints and muscle pain, or muscle aches), and chronic fatigue syndrome (at times claimed as fatigue).  The claims on the merits, or reopening of the claims, have been repeatedly denied by the RO.  The Veteran most recently submitted his application to have the previously denied claims reopened in August 2008. 

The RO appears to have reopened his claims in a January 2014 supplemental statement of the case (this is not clear).  However, because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In this case, the Veteran contends that all of the claimed disabilities are related to his service in the Gulf War, to include environmental toxin exposure.  It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for all of his claims is essentially a nexus between his claimed disabilities and service, as all of his issues (bowel problems, joint/muscle pain, and fatigue) have been attributed to known clinical diagnoses. 

As noted above, the Veteran most recently submitted his application to reopen these claims in August 2008.  The additional evidence received, since the December 2005 rating decision, consists of various treatment records (which fail to show diagnoses of irritable bowel syndrome, fibromyalgia, or chronic fatigue syndrome), the Veteran's written statements repeating his prior claims, a general article about chemical exposure experienced by service members, a January 2013 VA examination (which confirms the Veteran does not have diagnoses of irritable bowel syndrome, fibromyalgia, or chronic fatigue syndrome, but rather his symptoms are attributed to other diagnosed disabilities), and other procedural documents submitted to perfect the appeal.  These documents reiterate assertions previously made by the Veteran (they are not new contentions) or provide more evidence against this claim (evidence against the claims does not provide a basis to reopen the claim as it is, while new, not "material")

Regulations provide that if a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

An 'undiagnosed illness' is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  For purposes of these provisions, medically unexplained chronic multisymptom illnesses include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  

The Veteran continues to assert that his disabilities are related to his service in the Gulf War to include possible exposure to environmental toxins.  Significantly, 
the Gulf War regulations and his allegations of exposure to environmental toxins were already considered when the claims were previously denied.  As such, the mere assertion that the Veteran's case warrants consideration under the Gulf War regulations or the fact that he submitted a "new" Internet article regarding chemical exposure experienced by service members (not specifically himself) is insufficient to justify reopening his claims. These claims/statements are very similar, if not identical, to the claims made in the prior denial of the claims. He is essentially reiterating the same claims. 

Additionally, although "new" medical evidence has been submitted (VA treatment records and a January 2013 VA examination not previously of record) this evidence merely confirms that the Veteran does not have diagnoses of irritable bowel syndrome, fibromyalgia or chronic fatigue syndrome.  Additionally, the January 2013 VA examiner confirmed that the Veteran's symptoms of joint pain are attributed to his many other diagnosed disabilities including degenerative arthritis of the lumbar spine, a cervical spine fracture, left shoulder injury with traumatic arthritis (a disability for which service-connection is already in effect), and plantar fasciitis. The Veteran's symptoms of fatigue were essentially attributed to a known clinical diagnosis of obstructive sleep apnea.  Moreover, the January 2013 VA examiner attributed his intestinal problems to gastroparesis related to diabetes mellitus and internal hemorrhoids.  

Significantly, all of the Veteran's claimed symptoms have been related to known clinical diagnoses; the Veteran has provided no evidence to show that these diagnoses are related to service.  Any joint pain attributed to his already service-connected shoulder disorder has already been considered in the 30 percent rating he is currently assigned.  It is important for the Veteran to understand that he cannot receive compensation twice for the same disability.  Nothing the Veteran has submitted provides material evidence against the prior finding. 

In this regard, it is important for the Veteran to understand that even if the Board reopened the claims the "new" evidence (the VA examination) would only provide more highly probative evidence against these claims, providing more evidence against these claims beyond the evidence that existed in the prior rating action.  Reopening the claims at this point does not provide a basis for these claims to be granted based on this evidence. 
 
The Board notes that the Veteran has been notified in writing on many occasions of the reasons for the denials of service connection and for the reasons of the denials of his applications to reopen.  He has offered no additional information regarding his claims that would provide a reasonable basis for further development.  Under these circumstances, while the Board understands the Veteran's concerns, the Board must conclude that new and material evidence to reopen the claims of entitlement to service connection for irritable bowel syndrome, fibromyalgia and chronic fatigue syndrome has not been received.  As such, the RO's December 2005 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Duties to Assist and Notify

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that August 2008 (irritable bowel syndrome) and November 2012 (other disabilities) letters are compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  The claims were readjudicated in a January 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect). 

Although the Board notes that the letters incorrectly listed the date of the last final rating decision as February 2003, the Board finds there is no prejudice to the Veteran in proceeding to adjudicate these claims.  First, the reasons and basis for the previous denials of the Veteran's claims of service connection were identified correctly.  He was clearly advised that his claims had been previously denied, and that he needed to submit evidence that addressed the reasons for the prior denials in order to reopen his claims.  The Veteran therefore could be expected to understand what was needed to support his claims.  He also demonstrated actual knowledge of what was needed to reopen his claims as reflected in his correspondence.  Specifically, in a November 2012 statement, he proffered argument relating his claimed disabilities to service.  Based on the above, the misidentification of the last final denial (there were several, causing the difficulty for the RO) date in the VCAA notice letters does not affect the essential fairness of the adjudication.  Consequently, the Board finds that adequate notice has been provided.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained. 

The Board recognizes that a January 2013 VA examination was provided with respect to the claimed disabilities.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Reopening of the claim of entitlement to service connection for irritable bowel syndrome, claimed as due to undiagnosed illness, is denied.

Reopening the claim of entitlement to service connection for fibromyalgia, claimed as due to undiagnosed illness, is denied.

Reopening the claim of entitlement to service connection for chronic fatigue syndrome, claimed as due to undiagnosed illness, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


